PER CURIAM.
A judgment was entered on a jury verdict fixing the plaintiffs’ damages at $26,-000 as a result of an automobile collision which aggravated Mrs. Kennedy’s pre-ex-isting injuries. The Kennedys’ single contention on appeal is that the trial court’s exclusion of one of their medical experts constitutes reversible error.
After reviewing the record, we conclude that the proffered testimony — that there was a degeneration in Mrs. Kennedy’s condition after the accident — was cumulative and therefore its exclusion was harmless. Crawford v. Shivashankar, 474 So.2d 873 (Fla. 1st DCA 1985) (any error in the exclusion of expert’s medical opinion was harmless in that it would have been cumulative of the testimony of four other physicians); Aiken v. Miller, 298 So.2d 477 (Fla. 1st DCA 1974); see also Winn Dixie Stores, Inc. v. Estate of Castaño, 544 So.2d 215 (Fla. 3d DCA 1989) (no showing that the limitation placed on the number of experts permitted to testify affected the jury verdict).
AFFIRMED.